   UNITED STATES DISTRICT COURT                                                                May 28, 2021
   SOUTHERN DISTRICT OF NEW YORK
   -------------------------------------------------------------------x
   ACACIA GONZALEZ,                                                                      Case No. 20-cv-03854
                                        Plaintiff,
               -against-                                                          PROPOSED STIPULATED
                                                                                  JUDGMENT UNDER RULE 68
   INGE THERON, FACEGYM NY LLC, and
   FACEGYM USA INC.,

                                        Defendants.
   -------------------------------------------------------------------x
            On May 21, 2021, Defendants filed Plaintiff's notice of acceptance of offer of

   judgment for Plaintiff's FLSA claim pursuant to Rule 68 of the Federal Rules of Civil

   Procedure;

            NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows: that the

   Plaintiff Acacia Gonzalez have judgment against Defendants Inge Theron; FaceGym NY

   LLC; and FaceGym USA, Inc. (collectively “Defendants”), in the amount of $3,000 (Three

   Thousand Dollars) which is inclusive of attorneys’ fees and costs. This judgment is

   intended to resolve Plaintiff's FLSA claim (Plaintiff's Third Cause of Action) only and not

   the remaining claims. This offer is made for the purpose of Fed. R. Civ. P. 68 only, and

   neither it nor any judgment resulting from this offer may be construed as an admission (a)

   of liability on the part of Defendants; or (b) that Plaintiff has suffered any damage

   whatsoever.

   Dated: May 28, 2021
   New York, New York                                     ____________________________
                                                          Honorable Andrew L. Carter, Jr.
                                                            United States District Judge
The 2nd Circuit has held that judicial approval is not required of Rule 68(a) offers of judgment settling FLSA claims. See
Mei Xing Yu v. Hasaki Restaurant, Inc., 944 F.3d 395, 410 (2d Cir. 2019) ("In light of the unambiguously mandatory
command of Rule 68(a) for the clerk of the court to enter offers of judgment when they are accepted, and because we find
no indication by Congress or the Supreme Court that the FLSA requires judicial approval of stipulated judgments
concerning FLSA claims in the context of ongoing litigation, we decline to pull such a requirement out of thin air with
respect to Rule 68(a) offers of judgment settling FLSA claims."). In accordance with Hasaki, the Court respectfully
directs the Clerk of Court to enter this stipulated judgment. So ordered.



                                                                                                                1
